Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	
Applicant’s Amendment
Applicant’s amendment filed 2/10/2021 has been received and entered.  Claims 1, 14, 25 have been amended, claims 15-24, 27-29 have been cancelled, and claims 30-34 have been added.
Claims 1-14, 25-26, 30-34 are pending.

Restriction/Election
Applicant’s election without traverse of group 1, claim 1-15 in the reply filed on 10/29/2018 was acknowledged.  The species election was withdrawn because upon search and reconsideration it was found that there is no undue burden and that the species recited had overlap in scope.
It is noted that the original claims and the restriction mailed 8/28/2018 had two groups directed to two different methods, and applicants elected Group 1 (original claims 1-15), drawn to a method of analyzing regions of interest with one or more series of repeat motifs by analyzing sequencing read data of a locus.  Newly added claims 30-34 are directed to a sample analyzer (claim 30), a system comprising the analyzer (claim 31) and method claims that are dependent on claim 1 (claims 32-34). 
Newly added 32-34 claims appear consistent with the elected invention.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Claims 1-14, 25-26, 30-34 are pending.  Claims 30-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claims 1-14, 25-26, 32-34 drawn to a method of analyzing regions of interest with one or more series of repeat motifs by analyzing sequencing read data of a locus, are currently under examination.

Priority
This application filed 9/15/2015, claims benefit to US provisional application 62/052189 filed 9/18/2014; and is related to PCT/US15/50126, filed 9/15/5015.
Applicants have not provided any comment on the priority summary in the current response.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 25-26, stands and newly added claims 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the term ‘massive’ has been deleted from the phrase of ‘is withdrawn relative to claim 1.  However, as noted by Applicants newly added claims 31 and 32 both specifically recite ‘massive parallel sequencing process’.  Additionally it is noted that the basis of the rejection made issue for the literal and general support for the term ‘parallel’ which was not found in the specification.  In review of the limitations of the claims as amended, a search of in the specification fails to provide literal support for parallel in the context of the claims and for ‘massive parallel 
Response to Applicant’s arguments
Applicants note the amendment to the claims to delete ‘massive’.
As noted above, while claim 1 deletes the term, it is introduced in new dependent claims.  Further, the issue was not only massive, support for parallel was not identified, and given the is maintained.
As noted previously, to support compact prosecution, the term ‘massive parallel sequencing process’ and ‘parallel sequencing’ is going to be interpreted to be consistent with the guidance regarding ‘amplicon’ as the target for sequence read data and from which the read is obtained/received for any loci of interest.  Deleting the terms from the claim, or providing adequate support from the specification as to how this term is supported and how it limits the claim limitation of ‘amplicon’ would address the basis of the rejection. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, was invoked. 
resolving the issue of 112 6th paragraph noted in the previous action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 25-26 stand and newly added claims 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and as set forth in the preamble is still generally directed to a method of analyzing sequencing data, deleting the recitation for using a computer.  The claims provide steps for associating regions of interest to loci and identifying potential alleles from sequence read data and whether the read represents a stutter product of an allele of interest.  More specifically, the claims recite and require receiving sequence data, assigning the reads to a loci based on homology, and identifying a region of interest (suspected stutter product present in sequences) by analyzing a loci for potential alleles based on the presence of repeat motifs. As amended, the claim preamble recites ‘using a computer’ and the computer comprises ‘one or more programs, wherein the one or more programs include instructions for’ performing the steps as previously set forth.  As amended, the claimed steps delete that the steps are performed by a ‘sample analyzer’, a ‘first filter module’, an ‘aligner module’, a ‘second filter module’, and a 
Claim 14 has been amended to indicate specific types of STRs, and in newly added claims that the sequence data is derived using a method of massive parallel sequencing and comprises at least 100,000 reads and instructions for calculating the allele ratio for a loci of interest.
For step 1 of the 101 analysis, claims 1-15, 24-26 as amended set forth instructional steps for analyzing sequence read data in view of the amendment to delete the use of ‘a computer’ is found not be directed to a statutory category as they are directed to instructions.  
For the sake of compact prosecution, the claims will be further analyzed as the steps can be performed through the use of a computer program and would be found to be directed to a statutory category for the implementation with a computer.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for sequences of interest that represent stutter/repeat sequences at a loci.    concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied.  The newly added step of ‘calling’ appears to be directed to outputting the information and a description of the outcome of the analysis as either an allele or a stutter product.  This judicial exception 
 For step 2B of the 101 analysis, initially it is noted that he claims do not recite or require any details on implementation and are interpreted to no comprise any additional elements to evaluate under step 2B.  Interpreting the claims being performed in a computer environment, the steps are found to be the steps of receiving/obtaining/analyzing sequence data with a computer, and appear to be separate steps for performing the analysis steps.  In view of the guidance of the specification, it does not appear that how the data is received affects the analysis required of the claim, nor does there appear to be any importance to the physical nature of any of the modules or analyzer that is required.  As such, the claims do not provide for any additional element to consider under step 2B, nor provide for significantly more when viewed in light of the guidance of the specification and limitations required of the claims as a whole.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence read data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and analyze read data of sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, the claims do not recite something significantly different than a judicial exception.   Claims 1-15, 24-26, 32-34 are directed towards a method of receiving sequence data and comparing the data to identify ‘regions 
Response to Applicant’s arguments
Applicants note the standards of patent eligibility as set forth in the updated 2019 guidance and the amendments to claim 1.  Applicants argue that the steps provide a practical application, namely of determining if a read represents a true allele or a stutter product.  Applicants not the guidance of the specification and potential issue with read data using only size as provided by CE.  Applicants argue that each ROI may have a unique sequence for a designated loci, and differences between sequences can be used to distinguish reads of similar or same size, and can be accomplished by looking at the kmer repeats.  With respect to newly added claims 31 and 32, Applicants argue that they cannot be practically performed in ones mind because of the large amounts of read data (‘at least a hundred thousand of the sample reads’). Applicant’s arguments have been fully considered, but not found persuasive.
Initially it is noted that claim 1 provides broadly set forth steps, for example ‘assigning the sample reads to a designated loci’ and ‘analyzing the assigned reads..to identify corresponding regions of interest’ appear to be supported for computer implementation and can only be capable of practice through the use of alignment tools known in the art and cited by Applicants (see for example at [0080] The analysis, at 158. may include analyzing the assigned reads for each designated locus to identify corresponding ROIs within the assigned reads. More specifically, a length and/or sequence of the ROls may be determined. The analyzing, at 158, may include aligning the assigned reads in accordance with an alignment protocol to determine 
The possible problem that may result from the use of PCR and possible stutter is noted, and that each of the stutter products and the real alleles may have similar but distinguishable sequences.  However, analyzing and comparing sequence reads to determine similarity and/or differences does not appear to a practical solution, rather it appears that it would be a recognized issue (see US 2014/163900 A1 noted and made of record in EPO report).
The amendments to the claims have been acknowledged and analyzed a new, and have been found to be abstract instruction steps that fall into the category of mental process, and as evidenced by the amendments to the claims did not require the use of a computer to implement.  In view of the guidance of the specification, there does not appear to be any specific guidance on how or what details are used to implement the method steps.  The claims have been amended to recite the use of an analyzer, however the specification indicates that these would be considered parts of a program (and the general guidance for hardware suggest that a general purpose computer is contemplated).  While there is an indication in the art that some alignment programs such as Smith-Waterman are computer intensive, the steps of the claims appear to encompass the use of such programs in the comparison, assignment and analysis of the reads.  Initially it is noted that claim 1 provides broadly set forth steps, for example ‘assigning the sample reads to a designated loci’ and ‘analyzing the assigned reads..to identify corresponding regions of interest’ appear to be supported for computer implementation and can only be capable of practice through the use of alignment tools known in the art and cited by Applicants.  Therefore, for the reasons above and of record the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As noted previously, the art of record demonstrates the use of massive parallel sequencing in the analysis of amplification products was known at the time of filing.  Further, issues related to the analysis of repeat sequences such as STRs in forensic analysis relative to amplification and sequencing relative to potential issues related to stutter were also known based on the art of record.  While the art supports identifying and reviewing/analyzing multiple clones to confirm sequence information, the art of record fails to provide the steps set forth for the analysis of read data of the amended claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631